Name: Commission Regulation (EC) No 825/98 of 20 April 1998 amending Regulation (EC) No 2790/94 laying down common detailed rules for the implementation of Council Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  fisheries;  trade;  international trade;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31998R0825Commission Regulation (EC) No 825/98 of 20 April 1998 amending Regulation (EC) No 2790/94 laying down common detailed rules for the implementation of Council Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products Official Journal L 117 , 21/04/1998 P. 0005 - 0005COMMISSION REGULATION (EC) No 825/98 of 20 April 1998 amending Regulation (EC) No 2790/94 laying down common detailed rules for the implementation of Council Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular the third paragraph of Article 8 thereof,Whereas Article 5(3) and Article 11 of Commission Regulation (EC) No 2790/94 (3), as last amended by Regulation (EC) No 2883/94 (4), allow processed products obtained from raw materials which entered the Canary Islands under the specific supply arrangements to be re-exported or re-dispatched within the limits of traditional exports and consignments;Whereas Annex II to Regulation (EC) No 2790/94 lays down the maximum quantities of processed products which can be exported or shipped annually; whereas preserved fish falls within traditionally exported or dispatched products and has not been included in that list to date, as a result of incomplete communication of those products; whereas, consequently, the list in that Annex II should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1 The following products are hereby added to Annex II to Regulation (EC) No 2790/94 listing the maximum quantities of processed products which may be covered by traditional exports and consignments:>TABLE>Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27. 6. 1992, p. 13.(2) OJ L 320, 11. 12. 1996, p. 1.(3) OJ L 296, 17. 11. 1994, p. 23.(4) OJ L 304, 29. 11. 1994, p. 18.